         Case 1:20-cv-00211-TNM Document 65 Filed 09/30/20 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 GENUS LIFESCIENCES, INC.,

                 Plaintiff,

       v.

 ALEX AZAR, et al.,

                 Defendants,

 LANNETT CO., INC.                                Case No. 1:20-cv-00211-TNM

                 Intervenor-Defendant.



                                   JOINT STATUS REPORT

       On September 15, 2020, the Court granted partial summary judgment to Plaintiff Genus

Lifesciences, Inc. (Genus) on Count III of its Complaint, and held in abeyance its rulings on Counts

I and II. The Court then ordered Genus, Federal Defendants (Alex Azar, Secretary of Health and

Human Services; U.S. Department of Health and Human Services; Stephen Hahn, Commissioner

of Food and Drugs; and the U.S. Food and Drug Administration (FDA)), and Intervenor-Defendant

Lannett Co., Inc. (Lannett) to “file a Joint Status Report addressing the appropriate remedy for

Count III and recommending further proceedings, if any, for resolution of Counts I and II—and

Plaintiff’s Motion to Complete the Administrative Record—in light of the Court’s Memorandum

Opinion.” ECF No. 64. The parties respectfully submit this Joint Status Report addressing the

appropriate remedy for Count III. The parties also herein address potential resolution of Counts I

and II. Genus also addresses Genus’s pending Motion to Complete the Administrative record.




                                                 1
           Case 1:20-cv-00211-TNM Document 65 Filed 09/30/20 Page 2 of 15




FDA and Lannett herein identify their intent to move for reconsideration of the Court’s Opinion

and Order (ECF Nos. 63 and 64), and propose a briefing schedule for such a motion.

          1.   Genus filed its three count Complaint on January 27, 2020. Count I alleged that

FDA violated the Federal Food, Drug, and Cosmetic Act (FDCA) and Administrative Procedure

Act (APA) when it accepted the filing of Lannett’s application. ECF No. 1 ¶¶ 54-59 (Compl.).

Count II alleged that FDA violated the FDCA and APA by allegedly allowing Lannett to resubmit

its application in violation of Genus’s alleged statutory right to New Chemical Entity Exclusivity,

after FDA concluded that it could not approve Lannett’s application pursuant to 21 C.F.R.

§ 314.110. Id. ¶¶ 60-69. And Count III alleged that FDA violated the FDCA and the APA when

it approved Lannett’s application on January 10, 2020. Id. ¶¶ 70-77.

          2.   On August 6, 2020, Genus filed a Motion to Complete the Administrative Record

with 33 pages of documents obtained from FDA pursuant to the Freedom of Information Act. ECF

No. 54.

          3.   On September 15, 2020, the Court issued a memorandum opinion concluding that

FDA misapplied 21 U.S.C. § 355(c)(3)(E)(ii) and that the plain language of this provision and 21

U.S.C. § 355(c)(3) “make[] approval of a subsequent 505(b)(2) application effective based on that

subsequent application’s patent certification.” ECF No. 63 at 26 (“Op.”). Lannett submitted a

subsequent Section 505(b)(2) application, but “Lannett did not submit a patent certification,” and

FDA “did not consider the timelines prescribed in [21 U.S.C. § 355(c)(3)] when it approved”

Lannett’s application. Id. at 21, 26. Accordingly, FDA “failed to provide a reasoned explanation

to this Court for when Lannett’s application could properly be approved under the FDCA.” Id. at

26.




                                                2
         Case 1:20-cv-00211-TNM Document 65 Filed 09/30/20 Page 3 of 15




       4.      The Court granted summary judgment to Genus on Count III, and held Counts I

and II of Genus’s complaint in abeyance. ECF No. 64. The Court has not yet addressed Genus’s

Motion to Complete the Administrative Record.

       5.      The parties do not agree on the appropriate remedy for Count III or on how

proceedings should continue in this case. The parties therefore state their separate positions below.

                                      GENUS’S POSITION

       6.      This Court held that “a patent certification is [not] an optional part of a 505(b)(2)”

application, Op. at 20, noting FDA’s regulatory requirements at 21 C.F.R. § 314.50(i)(1) requiring

a patent certification. See id. at 20 (finding it “perplexing” that FDA argued that no patent

certification requirement applies: “It is unclear why here in litigation FDA takes a position so

clearly in opposition to its regulations.”). Yet “Lannett did not submit a patent certification with

its 505(b)(2) application.” Id. at 20. Accordingly, FDA’s approval of Lannett’s application

violated Section 505(b)(2) and FDA’s regulations.

       7.      The plain text of the APA provides that courts should “set aside”—i.e., vacate—

unlawful agency action. 5 U.S.C. § 706; United Steel v. MSHA, 925 F.3d 1279, 1287 (explaining

“the ordinary practice [under the APA] is to vacate unlawful agency action” and vacating for

agency’s failure to provide “reasoned explanation” for its action); Sault Ste. Marie Tribe v.

Bernhardt, 442 F. Supp. 3d 53, 83 (D.D.C. 2020) (McFadden, J.) (“Since the [agency’s] decision

was not in accordance with law, the Court will vacate it.”); Nat’l Envtl. Dev. Ass’ns Clean Air

Project v. EPA, 752 F.3d 999, 1009 (D.C. Cir. 2014) (vacating agency action in violation of its

regulations). Here, FDA requests that the Court remand without vacatur, seeking to invoke the

“rare” D.C. Circuit exception to the APA’s clear text, see United Steel, 925 F.3d at 1287—or, in

the alternative to hold that the FDA’s failure to require a patent certification from Lannett was



                                                 3
         Case 1:20-cv-00211-TNM Document 65 Filed 09/30/20 Page 4 of 15




“harmless error.” But as the D.C. Circuit has held, remand without vacatur can only be appropriate

if (1) it is “likely [that] the agency will be able to justify its decision on remand,” and (2) vacatur

would have “disruptive consequences.” Id. That exception is inappropriate here for the same three

reasons, as provided below, why the FDA’s error was also not harmless.

       8.      First, FDA appears to believe that it can easily remedy the fundamental problem

identified by the Court by simply allowing Lannett to submit a new patent certification to its

approved drug application. But FDA’s regulations mandate explicitly that an updated patent

certification can only be submitted as an “amendment to a pending 505(b)(2) application.” 21

C.F.R. § 314.50(i)(6) (emphasis added). For FDA to address the patent certification issue, it would

be necessary both for Lannett’s approval to be invalidated and for Lannett to make a new

submission to FDA with an appropriate patent certification. So, unless FDA ignores its regulations

again, FDA could not remedy the issue the Court has identified if the Court remands without

vacatur. See Op. at 21 (citing Nat’l Envtl. Dev. Ass’ns Clean Air Project v. EPA, 752 F.3d 999,

1009 (D.C. Cir. 2014) (“It is axiomatic . . . that an agency is bound by its own regulations.”

(cleaned up))). This means that the D.C. Circuit’s conditions for that rare remedy are not met here:

it does not appear “likely” that FDA can justify its approval absent vacatur, and a vacatur would

not have “disruptive consequences” because FDA cannot even attempt to remedy the problem

unless Lannett’s approval is undone. United Steel, 925 F.3d at 1287.1




1
  FDA regulations allow the agency to “withdraw” an approval under certain specified conditions,
but those regulations do not appear to apply in these circumstances. See 21 C.F.R. § 314.150. And
even if FDA could properly “withdraw” Lannett’s approval through this process to allow Lannett
to submit a patent certification, that would be no more disruptive than a vacatur—they would
accomplish the same thing. Lannett is also incorrect to suggest that a vacatur would have
disruptive consequences, as Genus anticipates it can meet any supply need in the market.
                                                  4
         Case 1:20-cv-00211-TNM Document 65 Filed 09/30/20 Page 5 of 15




       9.      Second, as Genus has argued throughout this case, FDA never should have

accepted Lannett’s application for filing, and so Lannett’s approval was fatally flawed from the

beginning. “FDA filed Lannett’s application” a mere “15 days before approving Goprelto” (and

granting Genus NCEE). Op. at 5. But in its rush to circumvent Genus’s NCEE, FDA overlooked

multiple facial defects in Lannett’s application. See Genus MSJ at 16-21; Genus MSJ Reply at

32-40. At its filing review FDA “determines whether the application on its face includes all the

required information.” Op. at 3. A patent certification is part of the “required information” that

all 505(b)(2) applications must submit. Op. at 21; 21 U.S.C. § 355(b)(2)(A); FDA MSJ at 8 (FDA

refuses to file applications that are not “administratively complete”) (citing agency guidance); cf.

id. (agency will file applications where the identified issues are ones that “require in-depth review

and complex judgments”). But unlike Genus, Lannett never submitted a patent certification. Op.

at 21; JA1788 (showing Lannett submitted no patent certification). Lannett’s application therefore

lacked required information, was incomplete when filed, and could not have been appropriately

accepted by the agency. See Op. at 21 (“It is . . . unclear on what basis FDA could justify accepting

[Lannett’s] application.”). And, because Genus’s NCEE is now in effect, FDA cannot remedy this

problem on remand by allowing Lannett to file a new, complete application. See 21 C.F.R.

§ 314.101(e)(2) (providing that FDA “will refuse to file an NDA . . . if . . . [s]ubmission of a

505(b)(2) application . . . is not permitted under [the NCEE provision]”). For this reason, too,

FDA’s error was not harmless, and it is not likely that FDA will be able to re-justify its approval

on remand.

       10.     Third, FDA also seems to assume erroneously that its error is harmless, and that

Lannett’s application would be immediately approvable on remand, because Lannett could simply

submit a “no relevant patents” certification pursuant to FDA’s regulations and then be re-approved.



                                                 5
         Case 1:20-cv-00211-TNM Document 65 Filed 09/30/20 Page 6 of 15




But Genus currently has six active patents that are related to its product and its use which are

each listed in FDA’s Orange Book (FDA’s patent database).2 These patents were listed in the

Orange Book starting on January 31, 2018, and include a product patent listed on April 15, 2019.

As noted above, FDA did not properly accept Lannett’s application prior to that time. And, under

FDA’s regulations, an applicant also must update its patent certification under a range of

circumstances to account for newly listed patents. See 21 C.F.R. § 314.50(i)(6)(iii). Statutory and

regulatory patent certification requirements can apply when a drug application is initially

submitted,3 when a drug application is resubmitted (as Lannett did on June 21, 2019), see

https://www.fda.gov/media/72649/download (form for original and resubmitted applications,

showing at box 20 that applicant must “indicate patent certification”), and if and when Lannett

seeks to submit a new patent certification to FDA following a vacatur. Lannett will need to

evaluate these issues before it submits a patent certification; FDA will need to address any

certifications that Lannett submits to determine an appropriate approval date; and Genus may have

specific statutory and regulatory rights following that process. See 21 C.F.R. § 314.50(i)(6)

(Lannett obligations to submit certifications); id. § 314.107(b)(1) (FDA provisions determining

approval date based on certifications); 21 U.S.C. § 355(c)(3)(C) (Genus’s right to statutory

approval stay). And, of course, FDA would also need to address whether any new certification by

Lannett could even lawfully be made in light of Genus’s New Chemical Entity Exclusivity (it


2
       See       https://www.accessdata.fda.gov/scripts/cder/ob/patent_info.cfm?Product_
No=001&Appl_No=209963&Appl_type=N.
3
  Indeed, Lannett should be required to refile its application to cure its failure to include a patent
certification. FDA’s regulations would require Lannett to certify to Genus’s patents because the
two drugs are pharmaceutically equivalent. 21 C.F.R. §315.50(i)(1)(i)(C); 81 Fed. Reg. 69,580,
69,620 (Oct. 6, 2016) (“[W]e consider the 505(b)(2) applicant to implicitly rely upon FDA’s
finding of safety and effectiveness for one such pharmaceutically equivalent drug product for
approval even if the proposed drug product was developed independently of that pharmaceutically
equivalent drug product.”).
                                                  6
         Case 1:20-cv-00211-TNM Document 65 Filed 09/30/20 Page 7 of 15




cannot). See Genus MSJ at 22-29 (explaining how FDA’s acceptance of Lannett’s resubmitted

application violated Genus’s NCEE); Genus MSJ Reply at 5-22 (same). Thus, it is not at all clear,

much less “likely” under the D.C. Circuit’s remand without vacatur standard, that FDA could

remedy these complicated issues on remand, and simply re-approve Lannett’s application.

       11.     For all these reasons, a vacatur should issue.4 But if the Court declines to vacate,

it should proceed to rule on the motion to complete the administrative record, which includes

documents relevant to Counts I and II, and then fully adjudicate those Counts after supplemental

briefing. A remand-without-vacatur disposition does not provide Genus the relief it is seeking.

See Am. Fed’n of Labor v. NLRB, 2020 WL 3041384 at *21 n.13 (June 7, 2020).5 Genus’s five-

year exclusivity is set to expire on December 14, 2022, and every day that Lannett’s product

remains on the market erodes irreparably Genus’s statutory rights. See Apotex, Inc. v. FDA, 2006

WL 1030151, at *17 (D.D.C. Apr. 19, 2006) (“los[s] [of] a statutory entitlement . . . is a harm that

has been recognized as sufficiently irreparable” because “[o]nce the statutory entitlement has been

lost, it cannot be recaptured”); Wondie v. Mekuria, 742 F. Supp. 2d 118, 123 (D.D.C. 2010)

(similar). Remand-without-vacatur dispositions also “sometimes invite[] agency indifference” to

the problems the courts identify. See In re Core Communications, Inc., 531 F.3d 849, 862 (D.C.

Cir. 2008) (Griffith, J., concurring). FDA would likely be even more tempted than normal to allow

indifference to take hold because, if it prolongs its proceedings on remand, it could wait out

Genus’s NCEE period and potentially moot Genus’s other claims. Finally, a remand-without-


4
 There would be no harm to the public interest from a vacatur. A vacatur would simply remove
Lannett’s product from the market and restore the well-functioning status quo ante where Genus’s
pharmaceutically equivalent product was serving patients.
5
  When a court determinates that “an agency made an error of law” its inquiry as “at an end”
regarding only how the agency may attempt to resolve that specific error. See, e.g., PPG
Industries, Inc. v. United States, 52 F.3d 363, 365-66 (D.C. Cir. 1995). Here, the Court has not
yet made any determination regarding Genus’s Counts I and II.
                                                 7
         Case 1:20-cv-00211-TNM Document 65 Filed 09/30/20 Page 8 of 15




vacatur disposition would be a waste of resources because, by requesting that remedy, FDA is

indicating it will seek to re-affirm Lannett’s approval, which would just return this case

immediately to this Court for adjudication of Counts I and II.

       12.     Finally, Genus understands that FDA and Lannett intend to submit a motion for

reconsideration, perhaps under Rule 54(b). Under that rule reconsideration may be appropriate if

“the court ‘patently’ misunderstood a party, made a decision beyond the adversarial issues

presented to the court, made an error in failing to consider controlling decisions or data, or . . . a

controlling or significant change in the law or facts has occurred since the submission of the issue

to the Court.” See Chapman v. IRS, 2018 WL 2349519, at *1 (D.D.C. Apr. 19, 2018) (McFadden,

J.). None of these circumstances is present here. Indeed, FDA’s failure to follow the statutory and

regulatory requirements for patent certifications is expressly relevant to each of Genus’s claims in

this case, Compl. ¶¶ 54-77, and the Court even invited supplemental briefing on the specific

interaction between the patent certification requirements and NCEE. Op. at 5-6. Plainly, the

question was subject to adversarial presentation and FDA and Lannett had every opportunity to

ensure the Court did not “misunderstand” their position.

       13.     The Court should enter final judgment for Genus and issue a vacatur of Lannett’s

approval immediately, and if FDA and/or Lannett believe they can establish grounds to reconsider

and/or stay that disposition, they can seek relief at the appropriate time.

                            FEDERAL DEFENDANTS’ POSITION

       14.     The Federal Defendants plan to file a Motion for Reconsideration pursuant to

Federal Rule of Civil Procedure 54(b), and respectfully request until October 21, 2020, to submit

their Motion for Reconsideration.




                                                  8
         Case 1:20-cv-00211-TNM Document 65 Filed 09/30/20 Page 9 of 15




        15.     In its Memorandum Opinion, this Court held that FDA made an error of law by not

considering the timelines for approval prescribed in 21 U.S.C. § 355(c)(3) (“Paragraph 3”) when

it approved Numbrino. ECF No. 63 at 26. The Court’s holding is premised on its determination

that 21 U.S.C. § 355(b)(2) requires that all 505(b)(2) applications—including Lannett’s—contain

a patent certification. Id. at 20-21. The Federal Defendants intend to ask the Court to reconsider

this determination.6 A summary of the basis for Federal Defendants’ Motion is set forth below.

        16.     In seeking approval for Numbrino, Lannett submitted a 505(b)(2) application to

FDA, which FDA approved on January 10, 2020. The FDCA requires a 505(b)(2) application to

include a patent certification only “with respect to each patent which [1] claims the drug for which

such investigations [relied upon by the applicant] were conducted or which claims a use for such

drug for which the applicant is seeking approval under this subsection and [2] for which

information is required to be filed under paragraph (1) or subsection (c).” 21 U.S.C. § 355(b)(2)

(emphasis added). Paragraph (1) and subsection (c) of 21 U.S.C. § 355(b) require new drug

applicants to file information with FDA for patents that claim the drug or a method of using the

drug for which the applicant has filed a new drug application. Id. at § 355(b)(1) & (c)(2). If there

are no patents that satisfy both conditions enumerated above, 21 U.S.C. § 355(b)(2) does not

require a patent certification.

        17.     In this case, there are no patents associated with drugs relied on by Lannett that

satisfy the second condition in 21 U.S.C. § 355(b)(2). That is because Lannett’s application relied

on its own studies and published studies of unapproved drugs, for which patents may not be filed




6
  The Federal Defendants will also explain that the question of whether Lannett’s application
should have included a patent certification need not be addressed if the Court reconsiders its
determination that “such an application” in the second sentence of 21 U.S.C. § 355(c)(3)(E)(ii)
refers to all Section 505(b)(2) applications, not just those with a Paragraph IV certification.
                                                 9
        Case 1:20-cv-00211-TNM Document 65 Filed 09/30/20 Page 10 of 15




with FDA. It did not rely on any “listed drug,” defined as a drug that has been approved by FDA

in an NDA or ANDA, and for which approval has not been withdrawn for reasons of safety or

effectiveness, 21 C.F.R. § 314.3(b), for which patents may be filed with FDA. So, to the extent

there may be patents associated with the drugs used in studies that Lanett relied on, those patents

would not have been “required to be filed under paragraph (1) or subsection (c).” See 21 U.S.C.

§ 355(b)(2). Accordingly, because the second condition in 21 U.S.C. § 355(b)(2) for providing a

patent certification was not satisfied, Lannett was not required to file a patent certification with its

application.

       18.     Assuming, then, that “such an application” in the second sentence of

§ 355(c)(3)(E)(ii) refers to all 505(b)(2) applications (as opposed to just those with a Paragraph IV

certification), Lannett’s application satisfied the requirement that “such an application shall be

made effective in accordance with this paragraph.” Because Lannett was not required to file a

patent certification, FDA did not err when it did not consider the timelines for approval in

Paragraph 3 that apply only in cases where a 505(b)(2) applicant files a patent certification.

       19.     The Federal Defendants’ Motion for Reconsideration will further assert, in the

alternative, that if the Court does not alter its determination that Lannett was required to submit a

patent certification, then it should hold that FDA’s failure to consider the timeline for approval

associated with a patent certification was harmless. See 5 U.S.C. § 706 (providing that, in

reviewing agency action, “due account shall be taken of the rule of prejudicial error”); Combat

Veterans for Congress PAC v. Fed. Elec. Comm., 795 F.3d 151, 156-57 (D.C. Cir. 2015)

(explaining that the harmless error rule requires the party asserting error to demonstrate prejudice

from the error). Had FDA required a patent certification from Lannett and considered the timeline

associated with the patent certification, it would have approved Lannett’s application



                                                  10
        Case 1:20-cv-00211-TNM Document 65 Filed 09/30/20 Page 11 of 15




immediately—just as it did for Genus’s application—because Lannett’s application did not rely

on any listed drug(s).

       20.     If the Court grants the Federal Defendants’ Motion for Reconsideration on either

ground, it should deny summary judgment to Genus on Count III, grant FDA’s cross-motion for

summary judgment on Count III, and proceed to consider the parties’ cross-motions for summary

judgment on Genus’s Counts I and II. If the Court denies the Motion for Reconsideration, then

the proper remedy would be to remand to FDA without vacatur because FDA could address the

issue on remand and vacating FDA’s approval of Numbrino would have disruptive consequences.

See Allied-Signal, Inc. v. Nuclear Regulatory Comm’n, 988 F.3d 146, 150-41 (D.C. Cir. 1993).

                                    LANNETT’S POSITION

       21.     Lannett intends to respectfully request the Court reconsider its ruling on Count III,

its determination that all 505(b)(2) applications must contain a certification under 21 U.S.C. §

355(b)(2), and its related determination that one of the timelines for approval under § 355(c)(3)

must apply to any 505(b)(2) application. In the alternative, Lannett intends to respectfully request

the Court reconsider its grant of partial summary judgment to Genus because any error by the

agency was harmless error. Lannett proposes to file its Motion for Reconsideration on October

21, 2020.

       22.     As Lannett will explain more fully in its forthcoming motion for reconsideration,

the FDCA only requires a patent certification of 505(b)(2) applicants when there were

investigations of safety and efficacy conducted pursuant to a 505(b)(1) application upon which the

505(b)(2) applicant “relied. . . and for which the applicant has not obtained a right of reference or

use from the person by or for whom the investigations were conducted,” § 355(b)(2), and even

then only when there is a “patent which claims the drug . . . or which claims a use for such drug



                                                 11
        Case 1:20-cv-00211-TNM Document 65 Filed 09/30/20 Page 12 of 15




for which the applicant is seeking approval . . . and for which information is required to be filed

under paragraph (1) or subsection (c),”7 § 355(b)(2)(A).8 Because Lannett’s application did not

rely on investigations from any 505(b)(1) application (it could not have; there was no 505(b)(1)

application approved for cocaine hydrochloride), and there was not a patent filed with the FDA

and listed on the appropriate list which claimed the drug or a use for such drug for which Lannett

was seeking approval at the time of application submission, Lannett was not required to submit a

patent certification under the FDCA.9




7
  Paragraph (1) and subsection (c) of § 355(b) require new drug applicants to file information with
the FDA for patents that claim the drug or a method of using the drug for which the applicant has
filed its new drug application. See § 355(b)(1), (c)(2).
8
  Similarly, FDA’s regulations at 21 C.F.R. § 314.50(i)(1)(i) require a patent certification “with
respect to each patent issued by the U.S. Patent and Trademark Office that, in the opinion of the
applicant and to the best of its knowledge, claims the drug substance or drug product on which
investigations that are relied upon by the applicant for approval of its 505(b)(2) application were
conducted or that claims an approved use for such drug and for which information is required to
be filed under section 505(b) and (c) of the Federal Food, Drug, and Cosmetic Act.” 21 C.F.R. §
314.50(i)(1)(i) (emphasis added). The certification of “no relevant patent” provided for in §
314.50(i)(1)(ii) relates to when there is a patent issued by the U.S. Patent and Trademark Office
that claims the drug substance or drug product but that it is not a relevant patent (e.g. because it
was not relied upon or does not claim an approved use sought by the 505(b)(2) applicant). See §
314.50(i)(1)(ii) (requiring a certification that, “there are no patents that claim the drug or drugs on
which investigations that are relied upon in this 505(b)(2) application were conducted or that
claim a use of such drug or drugs”) (emphasis added). See Auer v. Robbins, 519 U.S. 452, 461
(1997) (an agency interpretation of its own regulations is controlling unless “plainly erroneous or
inconsistent with the regulation”) (citation omitted).
9
  Lannett continues to assert that none of the timelines in § 355(c)(3) applied to the approval of
Lannett’s application. The timelines in § 355(c)(3)(A-C) apply to applications with patent
certifications under § 355(b)(2)(A), and Lannett’s application did not have any such patent
certifications, as no such certifications applied. Moreover, § 355(c)(3)(D) does not contain a
timeline for approval; Genus did not qualify for any of the approval exclusivities provided in §
355(c)(3)(E)(i, iii-v); and, § 355(c)(3)(E)(ii) did not contain a bar on approval of Lanett’s
application. Instead, the applicable time for approval in the statute is contained in § 355(c)(1),
i.e., “within 180 days,” or such “additional time period as may be agreed upon by the Secretary
and the applicant.” While this deadline has been extended through subsequent FDA action, there
is still a requirement to approve an application within a predetermined period of time. See Lannett
Reply (Dkt. 43-1) at 8, n.5 (citing FDA, PDUFA REAUTHORIZATION PERFORMANCE GOALS AND
                                                  12
        Case 1:20-cv-00211-TNM Document 65 Filed 09/30/20 Page 13 of 15




       23.     Should the Court not reconsider its determination or should the Court reach the

same result upon reconsideration, Lannett respectfully submits that the proper remedy for this

Court’s grant of partial summary judgment to Genus is remand to the agency without vacatur. The

decision whether to remand without vacatur is governed by the two-factor test explained by the

D.C. Circuit in Allied-Signal, Inc. v. U.S. Nuclear Regulatory Comm’n, 988 F.2d 146 (D.C. Cir.

1993). The Allied-Signal test considers “the seriousness of the . . . deficiencies” and “the disruptive

consequences of an interim change that may itself be changed.” Id. at 150–51. Here, even if the

Court does not reconsider its determination that Lannett was required to submit a patent

certification under 355(b)(2), such omission from Lannett’s application would be a mere

technicality, given there was no patent upon which to certify within the meaning of 355(b)(2). As

such, the deficiencies are not “serious,” and the first Allied-Signal factor weighs in favor of remand

without vacatur. The second factor, too, weighs in favor of remand without vacatur, because

vacating FDA’s approval of Lannett’s application would cause immense disruptive consequences

in the marketplace and to Lannett, given Lannett’s Numbrino is currently in distribution channels

and in use in the marketplace. Moreover, remand is appropriate because it is up to FDA to apply

this Court’s legal determinations: “Under settled principles of administrative law, when a court

reviewing agency action determines that an agency made an error of law, the court's inquiry is at

an end: the case must be remanded to the agency for further action consistent with the corrected

legal standards.” PPG Indus. v. United States, 52 F.3d 363, 365 (D.C. Cir. 1995); see Op. at 26

(quoting PPG Indus.).




PROCEDURES        FISCAL     YEARS      2018              THROUGH          2022,       4       (2016),
https://www.fda.gov/media/99140/download).
                                                  13
        Case 1:20-cv-00211-TNM Document 65 Filed 09/30/20 Page 14 of 15




       24.    Lastly, Lannett proposes the Court grant summary judgment on Counts I and II to

FDA and Lannett, and deny summary judgment on Counts I and II to Genus, for the reasons stated

in FDA and Lannett’s briefs in support of their Motions for Summary Judgment and those stated

in the Court’s Opinion.




                                                   Respectfully submitted,
 Dated: September 30, 2020

                                                   s/ Philip J. Perry
 JEFFREY B. CLARK                                  Philip J. Perry (DC Bar No. 434278)
 Acting Assistant Attorney General                 John R. Manthei (DC Bar No. 447123)
 Civil Division                                    Andrew D. Prins (DC Bar No. 998490)
                                                   Ryan S. Baasch (DC Bar No. 144370)
 DANIEL J. FEITH                                   LATHAM & WATKINS LLP
 Deputy Assistant Attorney General                 555 Eleventh Street NW
                                                   Suite 1000
 GUSTAV W. EYLER                                   Washington, DC 20004
 Director                                          Tel.: (202) 637-2200
                                                   Fax: (202) 637-2201
 HILARY K. PERKINS                                 Email: philip.perry@lw.com
 Assistant Director
                                                   Attorneys for Plaintiff
 /s/ Kathleen B. Gilchrist
 KATHLEEN B. GILCHRIST
 D.C. Bar No. 230445
 Trial Attorney
 Consumer Protection Branch
 U.S. Department of Justice, Civil
 Division
 P.O. Box 386
 Washington, D.C. 20044-0386
 (202) 305-0489
 Kathleen.b.gilchrist@usdoj.gov

 Attorneys for Federal Defendants




                                             14
       Case 1:20-cv-00211-TNM Document 65 Filed 09/30/20 Page 15 of 15




/s/ Lori A. Rubin
Lori A. Rubin, DC Bar No. 1004240
David A. Hickerson, DC Bar No. 414723
FOLEY & LARDNER LLP
3000 K Street, N.W., Suite 600
Washington, D.C. 20007-5109
(202) 672-5300
dhickerson@foley.com
larubin@foley.com

Attorneys for Intervenor-Defendant Lannett Co., Inc.




                                              15
